            Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              3/13/21
FRANCIS MCVETTY AND JANE DOE,
individually and on behalf of all others similarly
situated
                                                                                  19 CV 4908 (NSR)
                                             Plaintiffs,
                                                                                 OPINION & ORDER
                                    v.

TOMTOM NORTH AMERICA, INC.,
                   Defendant.

NELSON S. ROMÁN, United States District Judge:

        Plaintiffs Francis McVetty and Jane Doe, individually and behalf of all others similarly

situated (collectively, “Plaintiff” or “McVetty”), bring this putative class action against TomTom

North America, Inc. (“TomTom”) for (1) allegedly misleading or deceptive acts in violation of

New York’s General Business Law Sections 349 and 350, (2) negligent misrepresentation,

(3) fraud, (4) breach of express warranty, and (5) unjust enrichment. 1 Before the Court is

TomTom’s motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) (“Rule 12(b)(6)”).

For the following reasons, the Court GRANTS Defendant’s motion.

                                               BACKGROUND

        The facts herein are drawn from Plaintiffs’ Complaint (“Compl” (ECF No. 1)) and are

presumed true for purposes of this motion.

I.      Plaintiffs’ Allegations

        TomTom, a California corporation with a principal place of business in New Hampshire

(Compl. ¶ 49), manufactures, distributes, markets, labels and sells portable navigation devices

(“Products”) to consumers through third-party retailers, including brick-and-mortar stores and



        1
           Plaintiff has withdrawn the claims under the California consumer protection laws (Opp’n at 5 n.2) and for
breach of implied warranty (Opp’n at 1 n.1).
         Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 2 of 15




online, and directly from defendant’s website (Id. ¶ 1). “All of the Products are marketed and

advertised as coming with Lifetime Maps or Lifetime Maps and Traffic, point-of-sale marketing,

retailers’ catalogues, websites and television sales, uniformly and pervasively promotes the

Lifetime Maps and/or Traffic Updates.” (Id. ¶ 6.) “The product boxes—the last thing the

consumers see before they purchase the Products—have continuously highlighted the addition of

Lifetime Traffic and/or Maps.” (Id. ¶ 7.) Because of rapidly changing technology, consumers are

willing to pay a premium for a device that comes with updates. (Id. ¶¶ 8-11.) Accordingly,

TomTom’s “represented Lifetime Map and Traffic Updates are an inducement to consumers who

would not have paid as much for the navigation devices in the first instance, given they might

otherwise expect to require a replacement product after a few years.” (Id. ¶ 12.)

       The warranty terms for Lifetime Maps on TomTom’s website provide “When you purchase

a navigation device or smartphone app which includes Lifetime Maps, you can download 4 or

more full updates of your map every year for the lifetime of your product. Lifetime Maps are

available without additional charge and for as long as the product is supported.” (Id. ¶ 15.) McVetty

alleges that these terms were not available to customers prior to the time of sale. (Id. ¶ 17.)

McVetty further alleges that in the warranty terms, TomTom “self-serving[ly]” defined “lifetime”

as “the useful life of the device” or “the period of time that TomTom continues to support [a]

device with software updates, services, content or accessories.” (Id. ¶ 19.)

       In January 2018, TomTom announced that, due to technological limitations, certain

devices—not including those with Lifetime Maps—will not be able to renew maps or services or

receive software updates and, though the device will continue to function, the map will become

out-of-date such that navigation will be less accurate, and, under a heading of “Replacement Offer”




                                                 2
         Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 3 of 15




consumers may consider purchasing a replacement device using a “rebate” (the “January 2018

Announcement”). (Id. ¶¶ 14, 27.)

       McVetty alleges that an affected device’s capacity to continue to receive updates is

“entirely dependent upon the prior updates distributed by defendant to consumers” and that “most

or all of the affected devices have the capability to accept an SD card, which can apply updated

map and traffic data to the devices, without utilizing any memory of the devices themselves.” (Id.

¶¶ 22-23.) He further alleges that “defendant’s probable explanation for ‘sunsetting’ the relevant

devices is to promote the sale of new devices under the guise of a ‘Replacement Offer.’” (Id. ¶ 24.)

       McVetty, a citizen of Westchester County, New York (Id.¶ 43), alleges that he purchased

one of TomTom’s Products based upon the representations on the packaging using the word

“Lifetime.” (Id. ¶ 47.) He further alleges that he paid a premium for said Product “because prior

to purchase, plaintiff saw and relied on the misleading representations” and he “would consider

purchasing the Products again if there were assurances that the Products’ representations were no

longer misleading.” (Id. ¶¶ 51-52.) McVetty admits that his Products “remain functional yet are

denied traffic and map updates, due to defendant’s failures to promptly perform standard

troubleshooting and repairs, caused by inherent defective qualities of the Products.” (Id. ¶ 48.)

       The John and Jane Doe plaintiffs are citizens of 49 U.S. states other than New York who,

like McVetty, purchased TomTom Products based on alleged misrepresentations on the packaging.

(Id. ¶¶ 44, 47, 50.) The proposed classes are all consumers in New York, Idaho, Ohio,

Massachusetts, Kentucky, California, who purchased any Products containing the actionable

representations during the statutes of limitation. (Id. ¶ 53.)

       In short, McVetty alleges that he and other class members purchased Products based on

representations on the packaging indicating that the Products came with “Lifetime Maps” and that



                                                   3
         Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 4 of 15




TomTom created its own definition of “Lifetime” that was not disclosed on the packaging and

appears only in a warranty on TomTom’s website to which consumers did not have access prior

to purchase and therefore the use of the term “Lifetime” on packaging upon which consumers

relied was misleading, deceptive and/or fraudulent.

II.     Procedural History

        McVetty filed this action on May 25, 2019. (ECF No. 1.) The Court waived the pre-motion

conference requirement and granted TomTom leave to file its motion to dismiss. (ECF No. 13.)

That motion is now before the Court. (ECF No. 15.)

                                        LEGAL STANDARD

        Under Rule12(b)(6), a court must determine whether the complaint “contain[s] sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The Court must take all material factual allegations as true and draw reasonable inferences in the

non-moving party’s favor, but the Court is “not bound to accept as true a legal conclusion couched

as a factual allegation,” or to credit “mere conclusory statements” or “[t]hreadbare recitals of the

elements of a cause of action.” Id. (quoting Twombly, 550 U.S. at 555). A claim is facially plausible

when the factual content pleaded allows a court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. at 678.

        Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the complaint

or incorporated in the complaint by reference, and to matters of which judicial notice may be

taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (internal quotation

marks and citation omitted).



                                                    4
             Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 5 of 15




                                                 DISCUSSION 2

I.       New York Statutory Claims

         To state a plausible clam under Sections 349 and 350 of New York’s General Business

Law, the plaintiff must make a prima facie showing that: (1) the defendant is engaged in

“consumer-oriented” activity with “a broader impact on consumers at large,” (2) “the defendant is

engaging in an act or practice that is deceptive or misleading in a material way,” and (3) “plaintiff

has been injured by reason thereof.” Oswego Laborers’ Loc. 214 Pension Fund v. Marine Midland

Bank, N.A., 85 N.Y.2d 20, 25 (1995). New York defines “deceptive acts and practices” objectively,

that is, they are “limited to those likely to mislead a reasonable consumer acting reasonably under

the circumstances.” 3 Id. at 26. “It is well settled that a court may determine as a matter of law that

an allegedly deceptive advertisement would not have misled a reasonable consumer.” Fink v. Time

Warner Cable, 714 F.3d 739, 741 (2d Cir. 2013) (citing, Oswego, 85 N.Y.2d at 26). Additionally,

there is “territorial” element to claims under Sections 349 and 350. The New York Court of

Appeals has interpreted the limiting phrase “in this state” in sections 349 and 350 to require that

“the transaction in which the consumer is deceived must occur in New York.” Goshen v. Mut. Life

Ins. Co. of New York, 98 N.Y.2d 314, 324 (2002).




         2
            This Court has diversity jurisdiction under 28 U.S.C. § 1332(d)(2) because “complete diversity is required
only between the named plaintiffs and the named defendants in a federal class action,” In re Agent Orange Prod. Liab.
Litig. MDL No. 381, 818 F.2d 145, 162 (2d Cir. 1987), and Plaintiff McVetty is a citizen of New York while TomTom
is incorporated in California and has its primary place of business in New Hampshire, and the amount in controversy
exceeds $5,000,000 (Compl. ¶¶ 38-39, 43-44, 49.)
          3
            Plaintiff’s reliance on the more lenient reasonableness standard articulated in Guggenheimer v. Ginzburg,
43 N.Y.2d 268, 273 (1977)—which pronounced that “[in]n weighing a statement’s capacity, tendency or effect in
deceiving or misleading customers, we do not look to the average customer but to the vast multitude which the statutes
were enacted to safeguard—including the ignorant, the unthinking and the credulous who, in making purchases, do
not stop to analyze but are governed by appearances and general impressions”—is misplaced in light of the New York
Court of Appeals’ retreat from that approach, even if it has not explicitly overruled Guggenheimer. Hollander v.
Metro. Transp. Auth., 2015 N.Y. Slip Op. 50991(U), *4 n.2 (N.Y. Sup. Ct. 2015).

                                                          5
         Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 6 of 15




       Plaintiff has not stated a plausible claim under Sections 349 and 350 because he fails to

allege (1) that any deception or transaction occurred in New York, (2) injury, or (3) that a

reasonable consumer would be deceived by the use of the word “Lifetime” on Product packaging.

       First, Plaintiff’s Complaint ignores and fails to address the territorial requirement where it

merely alleges that McVetty is a citizen of New York and fails to make any allegations about

where he was exposed to allegedly deceptive materials or purchased TomTom Products. See, e.g.

Egan v. Telomerase Activation Scis., Inc., 8 N.Y.S.3d 175, 176 (1st Dep’t 2015) (denying class

certification where “plaintiffs failed to show that any other putative class members made the

relevant transactions in New York”); Ovitz v. Bloomberg L.P., 909 N.Y.S.2d 710, 712 (1st Dep’t

2010) (holding out of state resident failed to state a claim where he did not allege he was deceived

in New York), aff’d on other grounds, 18 N.Y.3d 753 (2012).

       Plaintiff’s contentions that he has a right to sue under Sections 349 and 350 because he is

a citizen of New York and TomTom has a Consumer Agreement with a provision choosing New

York law are unavailing. The fact that McVetty is a citizen of New York is insufficient because

the “General Business Law analysis does not turn on the residency of the parties.” Goshen, 98

N.Y.2d at 325. As to choice of law, the purported consumer agreement with the New York choice

of law provision is not mentioned in the Complaint but, even if it were, territorial connection is

established through the facts of the alleged transaction or deception and not the parties’

preferences. See, e.g., Wright v. Publishers Clearing House, Inc., 372 F. Supp. 3d 61, 66 (E.D.N.Y.

2019) (“Stretching Section 349 to apply to all cases where the parties agree on New York as their

law of choice would depart from [the] instruction to focus on the strength of New York’s

connection to the transaction at issue.”)




                                                 6
             Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 7 of 15




         Second, McVetty is mistaken that the allegation that he and others paid a premium for

TomTom Products is sufficient to allege injury. McVetty alleges that he and other class members

“purchased Products based upon the representations on the packaging” and that those Products

“remain functional.” 4 (Compl. ¶¶ 47-48.) As an initial matter, Plaintiff has failed to allege which

Product he or any other class member purchased, how much was paid, or what a comparable

alternative would have cost, and accordingly has not adequately alleged that he or any class

member paid a premium. Relatedly, he has not adequately alleged that the Products do not remain

functional such that he faces additional charges for services that he thought were included at the

time of purchase. The portion of the January 2018 Announcement excerpted in the Complaint

explicitly states that service changes apply only to older devices and products with Lifetime Maps

will not be impacted. (Compl. ¶ 14.) Accordingly, even if McVetty had sufficiently alleged that he

paid a premium, his admission that the Products he and other class members purchased contain

Lifetime Maps and continue to function renders his claim facially deficient. See, e.g., In re Sling

Media Slingbox Advert. Litig., 202 F. Supp. 3d 352, 361 (S.D.N.Y. 2016) (holding that plaintiffs

failed to plead injury where they did “not allege that they can no longer use their Slingbox units to

watch television programming, or that they now face additional costs to view content. Instead,

Plaintiffs merely allege that when they purchased their Slingbox Systems Plaintiffs did not have

to view unrequested advertisements, and after March 17, 2015, they were subjected to unwanted

advertisements”).




         4
           The parties dispute whether a reasonable consumer would expect “lifetime maps” to provide “half a map”
(Opp’n Mem. at 9-10; Reply Mem. at 4); this question is immaterial where the Complaint alleges only that “Plaintiff’s
Products remain functional yet are denied traffic and map updates” (Compl ¶ 48) and the only mention of geographical
coverage is in an excerpt of a warranty provision on TomTom’s website—“The geographical coverage and feature
support in the map will continue to match the original version, as long as the original is commercially available”
(Compl. ¶ 15)—which McVetty alleges that neither he nor any class member relied upon because these terms were
not available to consumers prior to sale.

                                                         7
           Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 8 of 15




         Third, McVetty fails to plausibly allege that a reasonable consumer would be misled by

the use of the word “Lifetime” on Product packaging. To this end, Plaintiff’s chief allegations are

that “[n]o reasonable consumers understand or interpret ‘lifetime’ to mean sooner than the actual

lifetime of the device as measured by its ability to function with reasonable memory capacity,

especially when the devices accept memory cards with the updates on them” (Compl. ¶ 30) and

that the use of “lifetime” on packaging is “illusory given the undisclosed caveats that the ‘lifetime’

referred to as not merely the lifetime of the device, but the amount of time defendant chooses to

support the device” (Compl. ¶ 28). Neither of these allegations is sufficient as a matter of law

without further detail concerning the contents of the Product labels. 5

         “The primary evidence in a consumer-fraud case arising out of allegedly false advertising

is, of course, the advertising itself. And in determining whether a reasonable consumer would have

been misled by a particular advertisement, context is crucial.” Fink, 714 F.3d at 742. While the

Complaint includes various images of a single side of the packaging for three Product models

(Compl. ¶ 7), it does not specify which Product model McVetty or any class member purchased

or provide the “entire context” of any label. In re Frito-Lay N. Am., Inc. All Nat. Litig., No. 12-

MD-2413 RRM RLM, 2013 WL 4647512, at *16 (E.D.N.Y. Aug. 29, 2013) (noting that “in




          5
            TomTom further avers that because McVetty was aware of and included in the Complaint excerpts of a
warranty from TomTom’s website that defines “lifetime” as “the useful life of the device, which means the period of
time that TomTom continues to support your device with software updates, services, content or accessories. A device
will have reached the end of its life when none of these are available any more” (Compl. ¶¶ 15, 19), Plaintiff cannot
argue that a reasonable consumer would be deceived or mislead. McVetty has include this language in the Complaint
but alleges that that “[a]t no point prior to the time of sale did defendant, acting through its privies, make the terms of
the lifetime maps and traffic updates available to consumers” and therefore alleges that neither he nor any other class
member was aware of or reviewed this definition of “Lifetime” prior to purchasing the Products (Id. ¶ 17). In fact,
McVetty specifically alleges that he and the other class members purchased Products based on representations on the
packaging, which did not contain any limiting language. (Id. ¶¶ 18, 47.) Accordingly, this matter is distinguishable
from those in which courts have held that clarifying or limiting information on packaging can defeat a deception claim.
E.g. Reyes v. Crystal Farms Refrigerated Distribution Co., No. 18CV2250NGGRML, 2019 WL 3409883, at *3
(E.D.N.Y. July 26, 2019) (finding packaging not misleading when packaging disclosed inclusion of margarine even
though packaging stated “made with real butter”).

                                                            8
         Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 9 of 15




resolving the reasonable consumer inquiry, one must consider the entire context of the label” and

collecting cases considering print of different sizes and on entire item).

       Besides failing to identify the relevant Product model, Plaintiff also fails to allege any

reason why a reasonable consumer would understand “lifetime” to be defined by the ability to

install additional software—through an SD card, which McVetty does not allege his Product is

compatible with—rather than because of the hardware or inherent memory. See, e.g. Wynn v.

Topco Assocs., LLC, No. 19-CV-11104 (RA), 2021 WL 168541, at *3 (S.D.N.Y. Jan. 19, 2021)

(holding that “Plaintiffs have failed to plausibly allege that a reasonable customer would in fact

conclude that the word ‘vanilla’ on a product’s front label implies that the product’s flavoring was

derived exclusively from natural vanilla extract, such that the front label would be misleading,”

even if the difference between natural and artificial flavoring is material to the consumer);

Pichardo v. Only What You Need, Inc., No. 20-CV-493 (VEC), 2020 WL 6323775, at *3 (S.D.N.Y.

Oct. 27, 2020) (holding that plaintiff failed to allege that label was misleading where the label

“does not state that it is ‘made with vanilla extract’ or even contain the words ‘vanilla extract.’

There is no basis, therefore, to conclude that a reasonable consumer would be misled by the label

to believe that all (or even most) of the vanilla taste comes from vanilla extract”). This case is thus

distinguishable from those in which courts have found that a consumer might be misled by certain

representations on labeling as to the origin of a product, see, e.g., Hesse v. Godiva Chocolatier,

Inc., 463 F. Supp. 3d 453, 467 (S.D.N.Y. 2020) (holding that plaintiffs adequately plead that “a

reasonable consumer could view the phrase Belgium 1926 as representing that Godiva’s

chocolates are manufactured in Belgium” based on presence of “Belgium 1926” on the packaging

because a consumer could plausibly infer “that the phrase represents both the provenance of the

company—Belgium, in 1926—and a representation that its chocolates continue to be



                                                  9
        Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 10 of 15




manufactured there”), or a food label of “healthy” or “natural,” see, e.g. In re Frito-Lay N. Am.,

Inc. All Nat. Litig., No. 12-MD-2413 RRM RLM, 2013 WL 4647512, at *16 (E.D.N.Y. Aug. 29,

2013) (holding that court could not determine as a matter of law whether reasonable consumer

would be mislead by “natural” label on products that contained genetically modified ingredients);

Ackerman v. Coca-Cola Co., No. CV-09-0395 (JG), 2010 WL 2925955, at *15 (E.D.N.Y. July 21,

2010) (“I cannot conclude as a matter of law that a reasonable consumer could not be misled into

believing that vitaminwater is a product that may help maintain healthy dietary practices and fail

to appreciate that the product is not solely composed of vitamins and water”). By contrast, the

instant case is premised upon a far less plausible and unsubstantiated source of consumer

confusion.

       Accordingly, Plaintiff has failed to state a plausible claim under Sections 349 and 350.

II.    Fraud

       “Generally, in a claim for fraudulent misrepresentation, a plaintiff must allege [(1)] a

misrepresentation or a material omission of fact which was false and known to be false by

defendant, [(2)] made for the purpose of inducing the other party to rely upon it, [(3)] justifiable

reliance of the other party on the misrepresentation or material omission, and [(4)] injury.”

Mandarin Trading Ltd. v. Wildenstein, 16 N.Y.3d 173, 178 (2011). In other words, to state a claim

for fraud, a plaintiff must “allege facts that give rise to a strong inference of fraudulent intent.”

Shields v. Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). Fraud claims must be pled

with specificity. Fed. R. Civ. P. 9(b).

       McVetty’s fraud claim does not satisfy the heightened pleading requirement because he

does not specify which Product he or any other class member purchased, when or where such

Producs were purchased, and when and where Plaintiff or any class member saw the allegedly



                                                 10
             Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 11 of 15




deceptive packaging. 6 See Mills v. Polar Molecular Corp., 12 F.3d 1170, 1175 (2d Cir. 1993)

(noting that to comply with the heightened pleading requirement, “the complaint must: (1) specify

the statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.”).

McVetty’s fraud claim further fails because even if he relied upon the word “Lifetime” on Product

packaging, he has failed to allege that TomTom knew that its use of the term “Lifetime” was false

or misleading. See, e.g., Hesse, 463 F. Supp. 3d at 472-73 (dismissing fraud claim for lack of

particularized allegations of scienter where complaint contained only “conclusory allegations that

Godiva ‘knew or recklessly disregarded the fact that Godiva Chocolates are not made in Belgium,’

and that it ‘intend[ed] that Plaintiffs and other consumers rely on these representations and

omissions, as evidenced by [Godiva’s] intentionally using labeling that either directly states or

clearly implies that the chocolates are from Belgium’”). Accordingly, the Court must dismiss

McVetty’s fraud claim.

III.     Negligent Misrepresentation

         “A claim for negligent misrepresentation requires the plaintiff to demonstrate (1) the

existence of a special or privity-like relationship imposing a duty on the defendant to impart correct

information to the plaintiff; (2) that the information was incorrect; and (3) reasonable reliance on

the information.” J.A.O. Acquisition Corp. v. Stavitsky, 8 N.Y.3d 144, 148 (2007). “[T]he alleged

misrepresentation must be factual in nature[.]” Hydro Invs., Inc. v. Trafalgar Power Inc., 227 F.3d

8, 20-21 (2d Cir. 2000).




         6
            This failure is particularly problematic in light of his claim that he and others relied on representations on
the packaging because, according to the Complaint, TomTom sells its products directly online or through third-party
retailers and, if McVetty purchased his Product online, it is even less clear whether he could have relied on anything
printed on the packaging.

                                                           11
        Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 12 of 15




        Plaintiff has not stated a plausible claim for negligent misrepresentation where he fails to

allege that TomTom owed him a duty to impart accurate information because of a special

relationship. Plaintiff alleges, at most, an arms-length business transaction between himself and

TomTom, which does not impose a duty on TomTom to provide correct information. See Kimmell

v. Schaefer, 89 N.Y.2d 257, 263 (1996) (“[L]iability for negligent misrepresentation has been

imposed only on those persons who possess unique or specialized expertise, or who are in a special

position of confidence and trust with the injured party such that reliance on the negligent

misrepresentation is justified.”); High Tides, LLC v. DeMichele, 931 N.Y.S.2d 377, 383 (2d Dep’t

2011) (“A special relationship does not arise out of an ordinary arm’s length business transaction

between two parties.”); see also Segedie v. Hain Celestial Grp., Inc., No. 14-CV-5029 NSR, 2015

WL 2168374, at *14 (S.D.N.Y. May 7, 2015) (“Defendant’s obligation to label products truthfully

does not arise from any special relationship.”)

        Plaintiff concedes that he has not alleged a special relationship but avers that even “[w]here

a plaintiff fails to allege the existence of a special relationship, negligent misrepresentation is still

properly pled where the plaintiff ‘emphatically’ alleges (1) the person making the representation

held or appeared to hold unique or special expertise and (2) the speaker was aware of the use to

which the information would be put and supplied it for that purpose.” Opp’n Mem. at 11-12

(quoting Greene v. Gerber Prod. Co., 262 F. Supp. 3d 38, 75 (E.D.N.Y. 2017)). McVetty’s

argument fails because the case upon which he relies is readily distinguishable. The Greene court

held that consumer plaintiffs stated a claim for negligent misrepresentation even though they did

not allege a “special relationship” with the defendant because the plaintiffs had “emphatically”

alleged that the defendant “had unique expertise regarding the lack of scientific support for its

representations” where defendants health claims had been explicitly rejected by regulators and



                                                   12
        Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 13 of 15




defendant “intended that Plaintiffs and other consumers would rely on those representations in

making purchasing decisions.” 262 F. Supp. 3d at 76. Unlike in Green, McVetty does not allege

that TomTom had special expertise or unique information regarding the efficacy of its Products.

Instead, McVetty alleges that TomTom deceived consumers because it used the term “Lifetime”

on its packaging, which TomTom considered to have a very specific meaning that was not included

on the packaging or otherwise accessible to consumers. Even if McVetty is “emphatic” in his

assertions, he has not alleged that TomTom owed him a duty to impart accurate information arising

from TomTom’s unique knowledge. Accordingly, the Court must dismiss the negligent

misrepresentation claim.

IV.    Breach of Express Warranty

       An express warranty is an “affirmation of fact or promise made by the seller to the buyer

which relates to the goods and becomes part of the basis of the bargain.” N.Y.U.C.C. § 2-313(1)(a).

To state a claim for breach of express warranty under New York law, a plaintiff must allege (1) a

material statement amounting to a warranty; (2) the buyer’s reliance on this warranty as a basis for

the contract with his immediate seller, (3) the breach of this warranty, and (4) injury to the buyer

caused by the breach. See Oden, 330 F. Supp. 3d at 895 (E.D.N.Y. 2018) (dismissing express

warranty claim where plaintiffs alleged reliance on promotional statements but “the Complaint is

devoid of any facts that would permit the inference that Plaintiff actually read these statements and

directly relied upon them when making the decision to utilize Defendant’s product”). Additionally,

New York law requires that a plaintiff in an express warranty action give notice to the seller with

specificity. N.Y. U.C.C. § 2-607(3)(a).

       Plaintiff has failed to state a plausible breach of express warranty claim for at least four

reasons. First, as previously explained, McVetty has not alleged that he or any class members

suffered any injury. Second, the Complaint fails to specify who sold him or any of the class
                                                 13
        Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 14 of 15




members their Products and instead alleges that TomTom “manufactures, distributes, markets,

labels and sells [Products] from third-party retailers, including brick-and-mortar stores and online,

and directly from defendant’s website.” (Compl. ¶ 1.) In other words, McVetty has not specified

whether he purchased his Product online from TomTom directly or through a third-party retailer.

“[F]ailure to plead the name of the seller . . . render[s] defective the plaintiff’s cause[] of action

alleging breach of express warranty.” Gale v. Int’l Bus. Machines Corp., 781 N.Y.S.2d 45, 47 (2d

Dep’t 2004). Third, in light of Plaintiff’s failure to identify the seller, McVetty has also necessarily

failed to allege that he provided the seller with notice. See Hubbard v. Gen. Motors Corp., No. 95

CIV. 4362, 1996 WL 274018, at *5 (S.D.N.Y. May 22, 1996) (dismissing express warranty claim

where complaint “lack[ed] any allegation that plaintiff notified GM, or the dealer from which he

purchased the vehicle, of the claimed defect”). Finally, McVetty fails to allege any express

warranty. McVetty’s allegation that “Defendant warranted to plaintiff and class members that the

Products would receive updates” (Compl. ¶ 96) is inconsistent with his other allegations that

packaging used but did not define the term “Lifetime.” Even if the use of the term “Lifetime”

constitutes an express warranty, McVetty has not alleged a breach where he has alleged that he

and other class members purchased Products with Lifetime Maps, which, by the terms of the

January 2018 Announcement McVetty included in the complaint, were not impacted by any

January 2018 action. In fact, McVetty has not even alleged that he or any class members purchased

Products prior to January 2018 such that TomTom’s announcement occurred after the Products at

issue here were purchased.

       Accordingly, McVetty has failed to state a claim for breach of express warranty.

V.     Unjust Enrichment

       “[I]n order to sustain an unjust enrichment claim, “[a] plaintiff must show that (1) the other

party was enriched, (2) at [the plaintiff’s] expense, and (3) that it is against equity and good
                                                  14
        Case 7:19-cv-04908-NSR Document 23 Filed 03/13/21 Page 15 of 15




conscience to permit [the other party] to retain what is sought to be recovered.’” E.J. Brooks Co.

v. Cambridge Sec. Seals, 31 N.Y.3d 441, 455 (2018) (quoting Mandarin Trading Ltd. v.

Wildenstein, 16 N.Y.3d 173, 182 (2011) (alterations in original).

       McVetty’s unjust enrichment claim fails for at least two reasons. First, McVetty’s failure

to specify who sold him or any of the class members their Products means that he has not alleged

who was enriched. Gale, 781 N.Y.S.2d at 47 (“failure to plead the name of the seller . . . rendered

defective the plaintiff’s cause[] of action alleging . . . unjust enrichment”). Second McVetty has

failed to allege that any gains would be unjust where McVetty has not plausibly alleged that a

reasonable customer would be misled or deceived by TomTom’s use of the term “lifetime,” Axon

v. Florida’s Nat. Growers, Inc., 813 F. App’x 701, 706 (2d Cir. 2020) (“[T]he unjust enrichment

claim here fails [because] she has not alleged a fraud that would render Florida’s Natural’s

enrichment ‘unjust.’”), or that TomTom discontinued services that it represented would continue

where, based on McVetty’s allegations, the January 2018 Announcement—which McVetty does

not allege post-dates his or any class member’s Product purchase—did not apply to Products with

Lifetime Maps such as McVetty’s and McVetty’s Product continues to function. Accordingly, the

Court must dismiss the unjust enrichment claim.

                                        CONCLUSION

       For the foregoing reasons, the Court GRANTS TomTom’s motion to dismiss and dismisses

all of McVetty’s claims without prejudice. Plaintiff shall have 30 days from date of this order to

file an amended complaint. Failure to timely amend will result in the claims being deemed

dismissed with prejudice. The Clerk of the Court is respectfully directed to terminate the motion

at ECF No. 15.

Dated: March 13, 2021
       White Plains, New York


                                                15
